DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on September 13, 2022 has been entered.
Claims 1-20 are pending in the application.

Claim Objections
Claim 1 is objected to because of the following informalities: the following limitation “…wherein the second temperature control device maintains the fuel at a temperature the target air-fuel ratio and a target volume of the fuel…”; should instead be “…wherein the second temperature control device maintains the fuel at a temperature of the target air-fuel ratio and a target volume of the fuel…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 11, the limitations “…adjusting the temperature of the air before introduction into a combustion chamber of the engine to the target air-fuel ratio and a target volume of the air and the fuel by heating the air and cooling the air…” and “…adjusting the temperature of the fuel before introduction into the combustion chamber of the engine to the target air-fuel ratio and the target volume of the air and the fuel by heating the fuel and cooling the fuel…” which are required by the claim, are not present nor described in the written description.
Regarding claim 16, the limitations “…adjust the temperature of the air before introduction into the engine to the target air-fuel ratio and a target volume of the air and the fuel by heating the air and cooling the air…” and “…adjust the temperature of the fuel before introduction into the engine to the target air-fuel ratio and the target volume of the air and the fuel by heating the fuel and cooling the fuel…” which are required by the claim, are not present nor described in the written description.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “…adjusting the temperature of the air by heating the air and cooling the air based at least in part on feedback from at least one sensor defining a deviation from the target air-fuel ratio and the target volume of the air…” and “…adjusting the temperature of the fuel by heating the fuel and cooling the fuel based at least in part on feedback from the at least one sensor defining a deviation from the target air-fuel ratio and the target volume of the fuel…”. It is unclear if the sensor required in the afore-mentioned limitations is the same sensor or if they are two different sensors. Therefore, Claim 1 is considered to be indefinite.

Response to Arguments
Applicant’s remarks filed on September 13, 2022 have been fully considered but are moot because the arguments do not apply to the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923. The examiner can normally be reached Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747